PER CURIAM.
The husband Matthew B. Horween appeals a final judgment and an order supplementing motions both entered April 28, 1978 in a marriage dissolution action. The final judgment and order appealed from were entered after the trial court had struck the husband’s pleadings and granted a default against the husband after finding the husband in contempt for non-payment of certain monies previously ordered by the court.
We reverse the final judgment and order appealed from upon a holding that (a) the husband was not afforded a fair opportunity to establish his financial inability to pay the monies previously ordered by the court, and (b) the husband was not accorded a hearing at all on his motion to modify temporary relief filed March 2, 1978. As such, the final judgment and order appealed from, resting as it does on the striking of the husband’s pleadings and the granting of a default, must be reversed and the cause remanded for further proceedings. Patterson v. Patterson, 348 So.2d 592 (Fla. 1st DCA 1977).
Reversed and remanded.